TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00315-CV



                                      In the Matter of K. M.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
        NO. J-24,392, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The district court found beyond a reasonable doubt that K. M. committed criminal

trespass and adjudicated him delinquent. The court placed him on probation in the custody of his

mother for one year.

               K. M. stipulated at trial that he intentionally and knowingly entered the premises of

Del Valle Junior High School with notice that such entry was forbidden and without the permission

of a school employee, who is the owner of the school for this purpose. By his sole issue on appeal,

K. M. contends that the district court lacked jurisdiction over him because he should have been tried

under a more specific statute with a less severe punishment range. Compare Tex. Educ. Code Ann.

§ 37.107 (West 1996) (trespass on school grounds, Class C misdemeanor), with Tex. Pen. Code Ann.

§ 30.05 (West 2004-05) (trespass, Class B misdemeanor). He argues that because the lesser offense

is a Class C misdemeanor and is not within the definition of delinquent conduct, the district court

lacked jurisdiction. See Tex. Fam. Code Ann. § 51.03(a) (West Supp. 2004-05); see also Tex.

Const. art. V, § 19 (justice court has original jurisdiction over offenses punishable by fine only).
                This Court has recently concluded in a similar juvenile case that these statutes are not

in pari materia, that the State could charge the juvenile under either statute, and that the district court

had jurisdiction over the allegation of criminal trespass against the juvenile. See In the Matter of

J.M.R., 149 S.W.3d 289, 294-95 (Tex. App.—Austin 2004, no pet.). This appeal is controlled by

that decision. We affirm the judgment of the district court.




                                                 Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Affirmed

Filed: June 17, 2005




                                                    2